Contact:Ray Harlin Chief Financial Officer 423-510-3323 U.S. XPRESS ENTERPRISES, INC. REPORTS SECOND QUARTER RESULTS CHATTANOOGA, Tenn. (July 25, 2007) - U.S. Xpress Enterprises, Inc. (NASDAQ: XPRSA) today announced operating revenue and earnings for the second quarter and six months ended June 30, 2007. Financial Highlights Revenue for the second quarter of 2007 increased 2.8% to $400.3 million compared with $389.5million in the second quarter of 2006.Net income for the second quarter was $2.7 million, or $0.18per diluted share, compared with net income of $5.7 million, or $0.37 per diluted share, in the prior-year period. For the six months ended June 30, 2007, revenue increased 10.5% to $761.2 million from $689.2 million in the prior-year period. For the first six months of 2007, the Company reported net income of $0.1 million, or $0.01 per diluted share, compared with net income of $6.5 million, or $0.42per diluted share, for the prior-year period. During the second quarter, truckload revenue, excluding the effect of fuel surcharges, increased 3.8% to $319.6 million from $307.9 million a year ago.Truckload operating income for the quarter decreased 38.4% to $8.5 million from $13.8 million in the prior-year quarter. Revenue of Xpress Global Systems increased to $25.8 million in the second quarter compared with $25.6million in the prior-year period.Xpress Global Systems’ operating income for the second quarter increased 17.6% to $2.0 million from $1.7 million in the prior-year period. Pat Quinn, Co-Chairman, stated, “Although our truckload operating results improved significantly from the first quarter of 2007, continuing softness in truckload freight demand in the second quarter resulted in a difficult pricing environment and lower utilization compared to the prior year second quarter adversely impacting truckload operating income.On a positive note, Xpress Global achieved its sixth consecutive quarter of improved year over year quarterly operating income.” Update Regarding Previously Announced Tender Offer In response to the June 22, 2007, announcement by Co-Chairmen Max Fuller and Pat Quinn that an entity controlled by Messrs. Fuller and Quinn intended to commence a tender offer for all of the Company's outstanding Class A common stock at an offer price of $20.00 per share, the Company's board of directors has appointed a special committee comprised solely of independent directors to evaluate the offer.The special committee has engaged an independent legal adviser and is in the process of engaging an independent financial adviser to assist the special committee in its review.In response to an inquiry by the special committee, Messrs. Fuller and Quinn have informed the Company that they will cause the company formed by them for purposes of conducting the offer to defer formal commencement of the tender offer for a short time to allow the special committee to be in a better position to respond.Messrs. Fuller and Quinn now expect to commence the offer in early August.Messrs. Fuller and Quinn also informed the Company that parties have been proceeding diligently with the preparation of offer materials, definitive financing arrangements, and regulatory filings. Additional Information and Where to Find It: The tender offer described in this press release has not yet commenced.This document is for informational purposes only and is not an offer to buy or the solicitation of an offer to sell any securities.The special committee and the Company strongly recommend that the Company's stockholders read the following documents (i) the tender offer statement on Schedule TO and (ii) the Company's solicitation/recommendation statement regarding the proposed tender offer when they become available because they will contain important information.Stockholders may obtain a free copy of these materials, which will be filed with the Securities and Exchange Commission, at the Securities and Exchange Commission's web site at www.sec.gov.Stockholders also may obtain, without charge, a copy of the Company's solicitation/recommendation statement, when available, by directing requests to Debbie Massengale at 423-510-3314. U.S. Xpress Enterprises, Inc. U.S. Xpress Enterprises, Inc. is the fourth largest publicly owned truckload carrier in the United States, measured by revenue. The Company provides dedicated, regional, and expedited team truckload services throughout North America, with regional capabilities in the West, Midwest, and Southeastern United States. The Company is one of the largest providers of expedited and time-definite services in the truckload industry and is a leader in providing expedited intermodal rail services.Xpress Global Systems, Inc., a wholly owned subsidiary, is a provider of transportation, warehousing, and distribution services to the floor covering industry. The Company participates in logistics services through its joint ownership of Transplace, an Internet-based global transportation logistics company. U.S. Xpress has an 80% ownership interest in Arnold Transportation Services, Inc., which provides regional, dedicated, and medium length-of-haul services with a fleet of approximately 1,500 trucks, and Total Transportation of Mississippi and affiliated companies, a truckload carrier that provides medium length of haul and dedicated dry-van service with a fleet of approximately 600 trucks primarily in the Eastern United States. U.S. Xpress has a 49% ownership interest in Abilene Motor Express, Inc. with approximately 170 trucks and a 40% interest in C & C Trucking of Duncan with approximately 130 trucks.Please visit the Company's website at www.usxpress.com. This press release contains certain statements that may be considered "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended. These statements generally may be identified by their use of terms or phrases such as "expects," "estimates," "anticipates," "projects," "believes," "plans," "intends," "may," "will," "should," "could," "potential," "continue," "future," and terms or phrases of similar substance. In this press release, these statements include, without limitation, statements relating to expected reduction in capital expenditures on revenue equipment and the use of cash flow to reduce indebtedness. The following factors, among others, could cause actual results to differ materially from those expressed in forward-looking statements: the risk that we are unable to realize a reduction in capital expenditures on revenue equipment due to increases in the prices paid for new revenue equipment, changes in the resale value of our used equipment, or growth in our company-owned fleet; the risk that we will be unable to produce financial and operating results necessary to generate cash flow to reduce indebtedness; further increases in the compensation of or difficulty in attracting and retaining qualified drivers and independent contractors; further fluctuations in the price or availability of diesel fuel or in surcharge collection; recessionary economic cycles and downturns in customers' business cycles; excess tractor or trailer capacity in the trucking industry; decreased demand for our services or loss of one or more of our major customers; surplus inventories; strikes, work slow downs, or work stoppages at our facilities or at customers, ports, or other shipping related facilities; increases in interest rates, fuel taxes, tolls, and license and registration fees; elevated experience in the frequency and severity of claims relating to accident, cargo, workers' compensation, health, and other claims; increased insurance premiums; fluctuations in claims expenses that result from high self-insured retention amounts and differences between estimates used in establishing and adjusting claims reserves and actual results over time; adverse changes in claims experience and loss development factors; seasonal factors such as harsh weather conditions that increase operating costs; competition from trucking, rail, and intermodal competitors; regulatory requirements that increase costs or decrease efficiency, including revised hours-of-service requirements for drivers and new emissions control regulations; our ability to execute our business strategy; our ability to grow our revenue at historical rates; the loss of one of our senior officers; our ability to finance revenue equipment purchases and other capital requirements, and to do so on acceptable terms; the risk that our substantial indebtedness and operating lease obligations could adversely impact our ability to respond to changes in our industry or business, or that we could be unable to comply with the restrictive and financial covenants contained therein; the risk that railroad service instability could increase our costs and reduce our ability to offer expedited intermodal rail service; the risk of adverse results at Arnold Transportation or Total Transportation of Mississippi that are included in our results; our ability to identify acceptable acquisition candidates, consummate acquisitions, and integrate acquired operations; the number of shares repurchased, if any; and the effects of repurchasing the shares on debt, equity, and liquidity. Readers should review and consider these factors along with our various disclosures in filings with the Securities and Exchange Commission. We disclaim any obligation to update or revise any forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking information. U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating Revenue: Revenue, before fuel surcharge $ 344,286 $ 331,976 $ 660,838 $ 594,441 Fuel surcharge 56,061 57,486 100,382 94,730 Total operating revenue 400,347 389,462 761,220 689,171 Operating Expenses: Salaries, wages and benefits 133,578 127,141 260,676 229,995 Fuel and fuel taxes 92,920 89,196 173,017 155,533 Vehicle rents 24,620 19,333 47,605 37,731 Depreciation and amortization, net of gain on sale 19,441 15,794 38,971 27,668 Purchased transportation 60,397 61,671 115,020 108,269 Operating expense and supplies 24,569 24,866 48,206 44,101 Insurance premiums and claims 15,971 16,285 30,922 29,553 Operating taxes and licenses 4,544 4,328 8,821 7,991 Communications and utilities 2,884 3,606 5,765 6,478 General and other operating 10,905 11,312 21,397 21,164 Loss on sale and exit of business - 400 - 400 Total operating expenses 389,829 373,932 750,400 668,883 Income from Operations 10,518 15,530 10,820 20,288 Interest expense, net 5,482 4,690 10,964 7,789 Equity in (income) loss of affiliated companies (242 ) 341 (366 ) 539 Minority interest 61 365 10 523 5,301 5,396 10,608 8,851 Income before income taxes 5,217 10,134 212 11,437 Income tax provision 2,482 4,410 106 4,978 Net Income $ 2,735 $ 5,724 $ 106 $ 6,459 Earnings Per Share - basic $ 0.18 $ 0.37 $ 0.01 $ 0.42 Weighted average shares - basic 15,155 15,321 15,215 15,323 Earnings Per Share - diluted $ 0.18 $ 0.37 $ 0.01 $ 0.42 Weighted average shares - diluted 15,318 15,614 15,407 15,559 U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Total Revenue) (Revenue, before fuel surcharge) (Total Revenue) (Revenue, before fuel surcharge) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 2007 2006 2007 2006 Operating Revenue 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Operating Expenses: Salaries, wages and benefits 33.4 32.6 38.8 38.3 34.2 33.4 39.5 38.7 Fuel and fuel taxes 23.2 22.9 10.7 9.5 22.7 22.6 11.0 10.2 Vehicle rents 6.2 5.0 7.2 5.8 6.3 5.5 7.2 6.4 Depreciation and amortization, net of gain on sale 4.9 4.1 5.7 4.8 5.1 4.0 5.9 4.7 Purchased transportation 15.1 15.8 17.6 18.6 15.1 15.7 17.4 18.2 Operating expense and supplies 6.1 6.4 7.1 7.5 6.3 6.4 7.3 7.4 Insurance premiums and claims 4.0 4.2 4.6 4.9 4.1 4.3 4.7 5.0 Operating taxes and licenses 1.1 1.1 1.3 1.3 1.2 1.2 1.3 1.3 Communications and utilities 0.7 0.9 0.8 1.1 0.8 0.9 0.9 1.1 General and other operating 2.7 2.9 3.2 3.4 2.8 3.0 3.2 3.5 Loss on sale and exit of business 0.0 0.1 0.0 0.1 0.0 0.1 0.0 0.1 Total operating expenses 97.4 96.0 97.0 95.3 98.6 97.1 98.4 96.6 Income from Operations 2.6 4.0 3.0 4.7 1.4 2.9 1.6 3.4 Interest expense, net 1.4 1.2 1.6 1.4 1.4 1.1 1.7 1.3 Equity in (income) loss of affiliated companies (0.1 ) 0.1 (0.1 ) 0.1 (0.0 ) 0.1 (0.1 ) 0.1 Minority interest 0.0 0.1 0.0 0.1 0.0 0.1 0.0 0.1 1.3 1.4 1.5 1.6 1.4 1.3 1.6 1.5 Income before income taxes 1.3 2.6 1.5 3.1 0.0 1.6 0.0 1.9 Income tax provision 0.6 1.1 0.7 1.3 0.0 0.7 0.0 0.8 Net Income 0.7 % 1.5 % 0.8 % 1.8 % 0.0 % 0.9 % 0.0 % 1.1 % U.S. XPRESS ENTERPRISES, INC. KEY OPERATING FACTORS Three Months Ended Six Months Ended June 30, % June 30, % 2007 2006 Change 2007 2006 Change OPERATING RATIO (1) 97.0 % 95.3 % 1.8 % 98.4 % 96.6 % 1.9 % OPERATING REVENUE: (2) Truckload, net of fuel surcharge $ 319,612 $ 307,913 3.8 % $ 614,804 $ 549,220 11.9 % Fuel Surcharge 56,061 57,486 -2.5 % 100,382 94,730 6.0 % Xpress Global Systems 25,847 25,607 0.9 % 48,403 48,040 0.8 % Inter-company (1,173 ) (1,544 ) -24.0 % (2,369 ) (2,819 ) -16.0 % Total Operating Revenue $ 400,347 $ 389,462 2.8 % $ 761,220 $ 689,171 10.5 % OPERATING INCOME:(2) Truckload $ 8,526 $ 13,836 -38.4 % $ 7,289 $ 18,225 -60.0 % Xpress Global Systems 1,992 1,694 17.6 % 3,531 2,063 71.2 % Total Operating Income $ 10,518 $ 15,530 -32.3 % $ 10,820 $ 20,288 -46.7 % TRUCKLOAD STATISTICS: (2) Revenue Per Mile (3) $ 1.612 $ 1.616 -0.2 % $ 1.605 $ 1.585 1.3 % Revenue Per Total Mile (3) $ 1.411 $ 1.422 -0.8 % $ 1.402 $ 1.395 0.5 % Tractors (at end of period)- Company Owned 6,682 6,016 11.1 % 6,682 6,016 11.1 % Owner Operators 1,016 914 11.2 % 1,016 914 11.2 % Total Tractors (at end of period) 7,698 6,930 11.1 % 7,698 6,930 11.1 % Average Number of Tractors in Fleet During Period 7,676 6,943 10.6 % 7,676 6,296 21.9 % Average Revenue Miles Per Tractor Per Period (4) 23,758 24,624 -3.5 % 45,924 48,796 -5.9 % Average Revenue Per Tractor Per Period (3) (4) $ 38,944 $ 40,577 -4.0 % $ 74,931 $ 79,154 -5.3 % Total Revenue Miles (5) 196,026 188,824 3.8 % 379,324 342,734 10.7 % Total Miles (5) 223,923 214,563 4.4 % 434,048 389,307 11.5 % Average Length of Haul 562 584 -3.8 % 571 601 -5.0 % Empty Mile Percentage 12.46 % 12.00 % 3.8 % 12.61 % 11.96 % 5.4 % June 30, 2007 December 31, 2006 BALANCE SHEET DATA: Total Assets $ 903,555 $ 903,367 Total Equity 249,810 252,499 Long-term Debt, including Current Maturities and Securitization 337,589 340,534 (1) Operating ratio as reported in this press release is based upon total operating expenses, net of fuel surcharges, as a percentage of revenue, before fuel surcharge. (2) Data for truckloadincludes data for all truckload operations, including the following from their dates of consolidation: Arnold Transportation, Inc. and Total Transportation of Mississippi, Inc. in March 2006. (3) Net of fuel surcharge revenues. (4) Excludes revenue and miles from expedited intermodal rail services. (5) Includes miles of expedited intermodal rail services.
